Citation Nr: 0907732	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  08-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant qualifies as a surviving spouse, based 
on effective date of marriage, for the purposes of basic 
eligibility to Dependency and Indemnity Compensation (DIC), 
death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to August 
1954, from October 1955 to June 1959, and from January 1961 
to November 1965, including service in the Republic of Korea.  
The Veteran's decorations include multiple Purple Heart 
Medals.  The Veteran died in November 2005.  The appellant 
claims entitlement to benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In February 2009, the appellant testified at a video-
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was not married to the Veteran for one year 
or more before the Veteran's death.

2.  The appellant did not have a child born of the marriage, 
or born to her and the Veteran before the marriage.

3.  The appellant married the Veteran over 20 years after the 
termination of the Veteran's last period of service.

4.  The appellant and the Veteran were married in January 
2005 and the Veteran died in November 2005.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
Veteran's surviving spouse for DIC, death pension benefits, 
and accrued benefits purposes are not met.  38 U.S.C.A. 
§§ 1102, 1304, 1541 (West 2002); 38 C.F.R. § 3.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the Veteran at the time of the Veteran's death; and (1) who 
lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the Veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53.  

A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation if the marriage to the 
Veteran occurred before or during his or her service. Death 
pension, Compensation, and DIC benefits will also be paid to 
a surviving spouse (1) who was married to the Veteran for one 
year or more, (2) who had a child born of the marriage, or 
born to them before the marriage, or (3) in the case of 
compensation and DIC benefits, who was married to the Veteran 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the Veteran was incurred or aggravated.  
38 C.F.R. § 3.54; See 38 U.S.C.A. §§ 1102, 1304, 1541.

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1) Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record; 2) Official report from service department as to 
marriage which occurred while the Veteran was in service; 3) 
The affidavit of the clergyman or magistrate who officiated; 
4) The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration; 5) The 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony; 6) In jurisdictions where 
marriages other than by ceremony are recognized, the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship. This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived; or, 
7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  See 38 C.F.R. § 3.205(a).

The appellant argues that she is entitled to DIC, death 
pension, and accrued benefits, as the Veteran's surviving 
spouse.

The marriage certificate of the appellant and the Veteran 
indicate that they were married in January 2005 in the Parish 
of Terrebonne, Louisiana.  The Veteran's death certificate 
indicates that he died in November 2005.

In her statements and in statements of friends and family, 
the appellant reports that while she did not marry the 
Veteran until January 2005 she had lived with and cared for 
the Veteran for a significant period of time prior to their 
marriage.

The Board notes that although the appellant argues that she 
lived with and cared for the Veteran for a significant 
portion of time prior to his death, marriage in the State of 
Louisiana may not be entered into by bare consent and 
cohabitation or holding out of a woman as a wife.  See Purvis 
v. Purvis, 162 So. 239 (La. Ct. App. 1935); Succession of 
Marinoni, 148 So. 888 (La. 1933); State v. Menard, 35 So. 360 
(La. 1903).

After reviewing the record, the Board finds that DIC, death 
pension, and accrued benefits are not warranted in the 
instant case.  The Board acknowledges the appellant's 
arguments.  However, where the law is dispositive of the 
claim, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In this case, the appellant was not married 
to the Veteran for one year or more prior to his death, and 
did not have a child with the Veteran born of or before the 
marriage.  Also, she married the Veteran over 20 years after 
the termination of the Veteran's last period of service, and 
thus was not married to the Veteran before the expiration of 
15 years after the termination of the period of service in 
which the injury or disease causing the death of the Veteran 
could have been incurred or aggravated.  Thus, the appellant 
does not meet the statutory and regulatory requirements to 
qualify for pension, compensation, or DIC.  Accordingly, the 
appellant does not qualify as a surviving spouse for the 
purposes of basic eligibility to DIC, death pension, and 
accrued benefits.

The Board does not doubt that the appellant lived with and 
cared for the Veteran for a significant period of time prior 
to their marriage and the Veteran's subsequent death.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2007); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) ((citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126, which became effective on November 
9, 2000, is applicable to this claim.  However, the 
provisions of the VCAA have no effect on an appeal, such as 
the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to DIC, death pension benefits, and accrued 
benefits as a surviving spouse of a Veteran is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


